

116 HR 8928 IH: Portable Generator Safety Standard To Avoid Needless Deaths And Reduce Disabilities Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8928IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Consumer Product Safety Commission to require portable generators to meet certain standards relating to carbon monoxide, and for other purposes.1.Short titleThis Act may be cited as the Portable Generator Safety Standard To Avoid Needless Deaths And Reduce Disabilities Act or the Portable Generator Safety STANDARD Act. 2.Consumer product safety standard for portable generators(a)Final standard for portable generators(1)Final standardNot later than 1 year after the date of the enactment of this Act, the Consumer Product Safety Commission shall promulgate, in accordance with section 553 of title 5, United States Code, a final consumer product safety standard for portable generators to protect consumers from death or injury relating to the use of such generators.(2)RequirementsThe final standard promulgated under paragraph (1) shall incorporate requirements that are substantially the same as, or more stringent than, each of the following:(A)The requirements of the American National Standard for Carbon Monoxide Emission Rate of Portable Generators (ANSI/UL 2201), or any related successor standard, that relate to carbon monoxide concentration limits.(B)The requirements of the American National Standard for Safety and Performance of Portable Generators (ANSI/PGMA G300–2018), or any related successor standard, except where such requirements conflict with any other requirement under this paragraph. (C)A requirement that a portable generator shall include clear and conspicuous labeling marking the direction of exhaust.(D)A requirement that the cord of a portable generator may not be shorter than 30 feet in length.(E)A requirement that the weighted carbon monoxide emission rate of a portable generator may not exceed—(i)for a portable generator powered by a handheld or Class I spark-ignition engine, a rate of 75 grams per hour;(ii)for a portable generator powered by a Class II spark-ignition engine with one cylinder, a rate of 150 grams per hour; and(iii)for a portable generator powered by a Class II spark-ignition engine with two cylinders, a rate of 300 grams per hour.(F)A requirement relating to the shutoff capability of a portable generator in an elevated carbon monoxide environment.(G)Other shutoff requirements and test specifications the Commission determines necessary to protect consumers from the risk of injury relating to the use of portable generators.(3)Compliance dates(A)In generalExcept as provided in subparagraph (B), the Commission shall include in the final standard promulgated under paragraph (1) a compliance date that is not later than 1 year after the date of such promulgation, by which portable generators shall comply with the final standard.(B)Handheld and Class I enginesWith respect to portable generators powered by handheld or Class I spark-ignition engines, the Commission may include a separate compliance date that is not later than 18 months after the date of the promulgation of the final standard.(4)Review and revision of standardBeginning 1 year after the date of the promulgation of the final standard under paragraph (1) and not less frequently than every 5 years thereafter, the Commission shall review and revise such standard to ensure the highest level of safety feasible with respect to portable generators.(5)Treatment of standardThe final standard promulgated under paragraph (1), including any revision of such standard made pursuant to paragraph (4), shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).(b)Interim standard for portable generators(1)Interim standardBeginning on the date that is 6 months after the date of the enactment of this Act and ending on the date that the final standard promulgated under subsection (a)(1) goes into effect, it shall be unlawful for a person to import into or distribute in commerce in the United States a portable generator, unless—(A)the portable generator complies with the requirements of ANSI/UL 2201 or ANSI/PGMA G300–2018; and(B)the engine of such generator shuts off before the carbon monoxide concentration exceeds 600 parts per million by volume (ppm) or a 10-minute rolling average of 275 ppm.(2)ViolationFailure to comply with paragraph (1) shall be treated as a violation of section 19 of the Consumer Product Safety Act (15 U.S.C. 2068).